DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 11/18/2021.
The claims 1, 3-5, and 9-12 have been amended.
In view of the amendment, the Objection to the Specification has been withdrawn. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/18/2021, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A motor comprising: a shaft; a rotor coupled to the shaft; a stator disposed outside the rotor; and a bus bar disposed on the stator, wherein the bus bar includes a terminal connected to a coil of the stator, the terminal includes a first terminal and a second terminal which are separated from each other in a circuit manner, the first terminal includes a first neutral terminal and a plurality of first phase terminals, the second terminal includes a second neutral terminal and a plurality of second phase terminals, first curvature centers of the plurality of first phase terminals are disposed to be different, second curvature centers of the plurality of second phase terminals are disposed to be different, and a 
Claim 9: “A motor comprising: a shaft, a rotor coupled to the shaft; a stator disposed outside the rotor, and a bus bar disposed on the stator, wherein the bus bar includes a terminal connected to a coil of the stator, the terminal includes a first terminal and a second terminal which are separated from each other in a circuit manner, the first terminal includes a first neutral terminal and a plurality of first phase terminals, the second terminal includes a second neutral terminal and a plurality of second phase terminals, first curvature centers of the plurality of first phase terminals are disposed to be different, second curvature centers of the plurality of second phase terminals are disposed to be different, and a position of a curvature center of the first neutral terminal is the same as a position of a curvature center of the second neutral terminal, wherein each of the first phase terminals and the second phase terminals includes: a body; and protruding portions bent from the body in a radial direction with respect to the curvature center of the first neutral terminal , wherein: each of the first phase terminals and the second phase terminals has a multilayer structure; and the protruding portion disposed on a second layer portion is disposed to cross an upper side of the body disposed on a first layer portion.”
Claim 10: “A motor comprising: a shaft; a rotor coupled to the shaft, a stator disposed outside the rotor, and a bus bar disposed on the stator, wherein the bus bar includes a terminal connected to a coil of the stator, the terminal includes a first terminal and a second terminal which are separated from 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kong et al. (US 10547228) teaches a busbar having an insulating body, with a plurality of first, second, and third driving terminals, wherein the curvature centers of the phase terminals are designed to be the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON

Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832